Citation Nr: 0408524	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-23 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain from August 23, 1996, to September 20, 
1999.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.  

4.  Entitlement to a compensable rating for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1988 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
entitlement to service connection for lumbosacral strain and 
denied service connection for sinus and left knee disorders.  
In a March 1998 rating decision the RO granted an increased 
10 percent rating for lumbosacral strain.  In October 1999, 
the Atlanta, Georgia, RO granted an increased 20 percent 
rating for lumbosacral strain effective from September 20, 
1999.

In August 2000, the Board remanded the issues of entitlement 
to service connection for sinus and left knee disorders, 
entitlement to a rating in excess of 20 percent for 
lumbosacral strain, and entitlement to a rating in excess of 
10 percent for lumbosacral strain from August 23, 1996, to 
September 20, 1999, to the RO for additional development.

The case was subsequently transferred to the RO in St. 
Petersburg, Florida.  In a July 2003 rating decision service 
connection was granted for sinus and left knee disorders.  
The Board notes that in correspondence dated March 16, 2004, 
the veteran's service representative submitted a notice of 
disagreement from the July 2003 rating decision as to the 
assigned disability ratings for sinus and left knee 
disorders.  As a statement of the case has not been issued as 
to these matters, they must be remanded for appropriate 
development.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the Board finds a notice 
of disagreement has been submitted regarding a matter which 
has not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  
Although a review of the record indicates the veteran was 
notified of the VCAA as it applied to a service connection 
claim for a cervical spine disorder, she has not been 
adequately notified of the VCAA as it applies to her present 
appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

In addition, a statement of the case has not been issued as 
to the assigned disability ratings for sinus and left knee 
disorders.  Therefore, these issues must be remanded for 
appropriate development.  Manlincon, 12 Vet. App. 238.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in her possession 
that pertains to the claims.

2.  The RO should issue a statement of 
the case as to the issues of entitlement 
to a rating in excess of 10 percent for a 
left knee disorder and entitlement to a 
compensable rating for a sinus disorder.  
The veteran and her representative should 
be told that to perfect the appeal on 
these issues for Board review, she must 
submit a timely substantive appeal.  The 
RO should allow the requisite period of 
time for a response.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the lumbosacral 
strain increased rating issues on appeal.  
If any benefit sought remains denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


